By the Court.

The evidence which was rejected at the trial would have bad no tendency to prove the issue on the part of the defendants, had it been given to the jury. Mr. Taylor, as the attorney to the plaintiffs on record, had, without doubt, authority to discharge the defendants from this judgment; but he had no authority to make his clients the bailiffs of the defendants, to collect the note of their debtors, and subject them to an action of account by the defendants.
But, if the plaintiffs themselves had made this receipt upon the execution, instead of Mr. Taylor, it would not have had the operation contended for on the part of the defendants. It does not purport to be received in satisfaction of the debt; but merely to be taken foi collection. Another execution might lawfully have been sued out immediately after this should have been returned ; and this shows sufficiently that the judgment was not satisfied.

Judgment on the verdict.